Barnard, P. J.
The proof shows that the deceased, Emily Fuhrman, being a married woman, bought the goods of the plaintiff upon her express promise to pay for the same, and upon the assurance that she owned real estate, and would pay for what she got. Payments were made on her account, and in May, 1882, there was a balance struck in the cash-book of deceased at $47.77. The account ran on until May, 1885, when a new balance of $73.13 was struck, deducting all payments. Subsequent payments reduced the claim to $58.43. When the married woman buys property, she benefits her estate by the addition of the amount of the purchase, and she is obliged to pay for the purchase price for that reason. It is not necessary for her to expressly charge her separate estate. In addition to this bill, one Miller was proven to have assigned to plaintiff a small balance of seven dollars. The proof shows that Mrs. Fuhrman bought the goods, and promised to pay for the same. The judgment should therefore be affirmed, with costs. All concur.